Exhibit 10.4
(WEST LOGO) [c49656c4965604.gif]

     
To:
  Paul M. Mendlik
From:
  West Corporation Compensation Committee
Date:
  February 23, 2009
 
   
Re:
  Exhibit A

This Exhibit A for 2009 is entered into pursuant to your Employment Agreement.

1.   Your base salary will be $450,000.

2.   Effective January 1, 2009, you will be eligible to receive a performance
bonus based upon West Corporation’s Adjusted EBITDA less interest income and
unrealized synergies (“Compensation Adjusted EBITDA”) growth for West
Corporation in 2009. Compensation Adjusted EBITDA for each quarter will be
compared to the same quarter in the previous year to advance a pro-rata portion
of the bonus. Each $1M increase in Compensation Adjusted EBITDA for the year
over 2008 Compensation Adjusted EBITDA will result in a $14,865 bonus. If any
portion of the bonus is advanced, 75% of the pro-rata bonus will be paid within
thirty (30) days from the end of the quarter. 100% of the total bonus earned
will be paid within thirty (30) days of the final determination of 2009
Compensation Adjusted EBITDA.

Should Compensation Adjusted EBITDA exceed $671M for the year, you will eligible
to receive $18,580 for every $1M of Compensation Adjusted EBITDA above that
threshold.
In the event there is a negative year-to-date profit calculation at the end of
any quarter and a pro-rata portion of the bonus has been advanced in a previous
quarter, “loss carry forward” will result and applied to the next quarterly or
year-to-date calculation.

3.   All objectives are based upon West Corporation operations and will not
include results derived from mergers, acquisitions, joint ventures or stock buy
backs except to the extent approved by West Corporation’s Compensation
Committee.

4.   At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

                       /s/ Paul M. Mendlik       Employee – Paul M. Mendlik     
     

